 GRIFIITII LADDER CORPORATION175WE WILL NOT give reprimands or warnings to employees for engaging inprounion activities either during or outside working time while ourselves engag-ing in, and permitting and encouraging other employees to engage in, antiunionactivities during such time.WE WILL NOT enforce our no-solicitation rule in such a manner as to dis-criminate between prounion and antiunion protagonists.WE WILL NOT in any like or related manner interfere with, iestrain, orcoerce our employees in the exercise of their rights guaranteed under Section7 of the Act.WE WILL expunge from the personnel files of employees Eugene Fyffe andJohn Goodloe all mention of the warning notices and reprimands given thembetween January and May 1965, in connection with their union activities.THE STANDARD PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, theymay communicate directly with the Board's Regional Office,Room 2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio 45202.Telephone 684-3627.Griffith Ladder CorporationandAluminum Workers Interna-tional Union,AFL-CIOGriffith Ladder Corporation and Aluminum Workers Interna-tionalUnion,AFL-CIO,Petitioner.Cases 4-CA-3608 and4-RC-6281.June 13, 1966DECISION AND ORDER,On March 4, 1966, Trial Examiner Sidney D. Goldberg issued hisDecision in the above-entitled proceeding, finding that respondenthad engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.The Trial Examiner furtherfound merit in the objections filed by the Union to the election con-ducted on March 12, 1965, and recommended that the election beset aside and all proceedings in that case be vacated.Thereafter,Respondent filed exceptions to the Decision and a supporting brief,and General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulingsmadeby the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record159 NLRB No. 12. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDin these cases, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the followingmodifications.1.In section III, C, 3 of his Decision, the Trial Examiner enu-merates various instances of 8 (a) (1) violations engaged in by theRespondent after the Union had filed its election petition and priorto the holding of the election.One of the incidents included in thissection is an encounter between Respondent's Vice PresidentChoiniere and employee Potts, in which, according to the TrialExaminer's findings, Choiniere remarked on the availability of over-time work and said that the men should be satisfied. Relying onPotts' testimony of his "impression" that, in this conversation,Choiniere was threatening a discontinuance of overtime, the TrialExaminer apparently concluded that this evidence amounted to an8 (a) (1) violation.The record, in our opinion, does not supportthis finding.Choiniere's remarks appear to have been noncoercivearguments in which he pointed out other existing conditions, suchas sufficient work and no layoffs which, Choiniere thought, shouldsatisfy the employees that the Union was unnecessary.Potts shouldnot have been permitted to testify to his "impression" that Choiniere'sstatement was intended to be a threat; 1 in any event, we do notbelieve that the actual statement, as described by Potts, constitutesa threat in violation of Section 8(a) (1), and we do not adopt theTrial Examiner's incorporation of this incident into his cumulative8(a) (1) finding.In the same section, the Trial Examiner finds that employeeKillian, among others, was unlawfully questioned by Respondent'sofficials.Killian's testimony shows that he was never questionedabout the Union by these officials.We therefore delete this particu-lar finding from the overall violation found by the Trial Examiner.In all other respects, we agree with and adopt the Trial Exam-iner's findings of 8 (a) (1) violations.2.The heart of the complaint was Respondent's alleged violationof Section 8(a) (5) by refusing to recognize and bargain with theUnion.The General Counsel proved that, after obtaining cardsfrom a majority of Respondent's employees, the Union mailed toRespondent a demand for recognition and bargaining.Upon receiptof the Union's demand, Respondent's agents, Choiniere and Barnes,conducted an informal poll of the employees to ascertain their inter-'Potts was able to fully recount his conversation with Cholniere.Accordingly, it wasimproper to allow him to offer, over objection, his conclusion as to the meaning of, orhis understanding of, Choiniere'swords.2 Jones,Evidence§403 (3d ed 1958). GRIFFITHLADDER CORPORATION177est intheUnion.2Respondent thereupon wrote a letter refusingtomeet with the Union, on the ground that it did not believe theUnion represented a majority.The Union then filed a petition foran election, but Choiniere and Barnes countered to defeat the Unionthrough the use of weapons outlawed by Section 8(a) (1) of the Act:threats, interference, and improper influence. In the 3-week periodpreceding the election, Barnes and Choiniere, sometimes in tandem,persistently questioned employees about their views and the viewsheld by fellow employees; asked employees to convince others torenounce the Union; and threatened employees, variously, withplant closure, elimination of overtime, and possible layoff.Duringa preelection hearing, Barnes suggested to several employees thatthey ask the Board's field examiner for the return of their authori-zation cards, although a number of these employees had never indi-cated to Barnesan interestin revoking their authorizations.The Trial Examiner found thatthe resultsof the employee polltaken by Respondent immediately after receiving the Union demandcould not reasonably have given rise to a good-faith doubt as to theUnion's majority status.He therefore concluded that Respondent'sexpressionof doubt, in its reply to the Union, was simply a maneu-ver to gain time in which to subvert the Union's majority position,and hence was a violation of Section,8(a) (5).We need not, however,determinethe effect to be giventhe poll inthe circumstances of this case, in view of Respondent's unlawfulconduct subsequent to the poll.The continuous,and sometimesrepeated, questioning of employeesas to their union sentiment, theefforts to entreatsome employees to proselytizeothers toabandonthe Union, and the heavy-handed threatsto the employees'incomeand job security, all convincingly demonstrate thatRespondent'sinitial refusal to bargain was really inspired, not by a good-faithdoubt that the Union possessed majority support, but rather by adesire to destroy the Union's majority status.In the light of the entire record, we find it to have been amplydemonstrated, as found by the Trial Examiner, that the Unionrepresented a majority of the employees in the appropriate unit,2The Trial Examiner properly found this poll to be violative of Section 8(a) (1).How-ever legitimate the purpose of the poll,Respondent failed utterly to minimize the inherentlycoercive impact of such systematic Interrogation by use of the safeguards prescribed bythe Board inJohnnie18PoultryCo.,146 NLRB 770,enforcement denied 344F 2d 617(CA. 8).But seeNL.R.B v. Lorben Corporation,345 F.2d 346,349 (C.A. 2)(dissent-ing opinion, in which Judge Friendly analyzes and approves the Board'sadoption ofground rules for employee interrogation).We note also that Respondent did not merelyneglect to allay the likely anxiety of the employees questioned,but further provoked thatanxiety by asking two employees to Identify the Instigators of the union activity and byaccusing another of having initiated the union campaign243-084-67-vol. 159-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the Respondent refused a proper demand for bargainingmade upon it by the Union as such representative.We find accord-ingly that Respondent violated Section 8 (a) (5) of the Act inrefusing to recognize and bargain -with the Union.'As recommended by the Trial Examiner, we sustain the objectionsto the election based upon Respondent's unfair labor practices occur-ring after the filing of the representation petition and before theelection.We shall order the Respondent to bargain, upon request,with the Union, and we hereby dismiss the representation petition.[The Board adopted the Trial Examiner's Recommended Order.]3N.L.R.B.v.JoySilkMills, Inc.,185 F.2d 732(C.A.D.C.);John P. Scrpa, Inc.,155NLRB 99;Drug King,Inc.,157 NLRB 343;Jean Mfg, Inc.,156 NLRB 643TRIAL EXAMINER'S DECISIONIn this consolidated proceeding, under Sections 9(c) and 10(b) of the NationalLabor Relations Act, as amended (herein called the Act), the issues to be decidedare whether Respondent interfered with its employees' rights of self-organization,whether it improperly refused to bargain collectively with the Charging Party(herein called the Union) as the representative of its employees, and whether theobjections filed by the Union to the results of the election held on March 12, 1965,should be sustained and the election set aside.'These issues, raised by Respondent's answer to the consolidated complaint, cameon for hearing before Trial Examiner Sidney D., Goldberg, on August 9 and 10,1965, at Pottsville, Pennsylvania.All parties were represented and afforded anopportunity to present evidence, cross-examine witnesses, and argue upon the factsand the law. Briefs filed by the General Counsel and by counsel for the Respond-ent have been considered.For the reasons set forth in detail below, I find that Respondent interferedwith its employees' rights of self-organization; that the Union is the collective-bargaining representative of Respondent's employees and that Respondent's refusalto bargain with it is an unfair labor practice. I also find that the objections to theelection have ment and that the election should be set aside but, in view of theorder to be recommended and established Board procedure, the petition in therepresentation case should be dismissed and all proceedings thereon vacated.Upon the entire record herein2andthe demeanor of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGriffithLadder Corporation (herein referred to as Respondent in connectionwith both the complaint and representation cases),3 a Pennsylvania corporationengaged in the manufacture of wooden and aluminum ladders at Auburn, Pennsyl-vania, is a subsidiary of a Massachusetts corporation bearing the same name andengaged in the same business in Massachusetts. Its answer admits that it annuallyimports into Pennsylvania materials valued at more than $50,000 and that itannually manufactures and exports products valued at more than $50,000.1 The objections to the Glection in Case 4-RC-6281 were filed March 19, 1965, and thecharge in Case 4-CA-3608 was filed March 29, 1965. On May 21, 1965, the RegionalDirector of Region 4 recommended that the objections be consolidated for hearing withthe complaint which hehad determinedto issue on the charge.The employer filed ex-ceptionsto the recommendation of the RegionalDirectorThe Board, by order datedJune 18, 1965, adoptedsaid recommendation and directedthat the hearing on theobjectionsbe consolidated with thebearingin the complaintcase.The consolidated com-plaint and notice of hearing was issued June 29, 1965.2The General Counsel's motion to correct the word "you" to "he" on page 250, line 25,was not opposed and is granted.3Name of Respondent and Employeras amendedat thebearing. GRIFFITH LADDER CORPORATION179H. THE UNION INVOLVEDThe answer admits that the Union is a labor organization within the meaning oftheAct.III.THE UNFAIR LABOR PRACTICESA. Background and chronologyUnsuccessful efforts to organize Respondent's employees were made by the Unionin 1961.Early in 1965 4 another organizing effort was begun under thegeneraldirection of International Representative John T. Sarno, who assigned the task toAlfred Nagle, a part-time employee of the Union living in the vicinity of Respond-ent's plant.Nagle, in turn, enlisted the assistance of James H. Wike, one of Respondent'semployees, who undertook to find out whether the men were interested and, onFebruary 8, Wike took a supply of the Union's authorization cards .5At the plant on February 9 and 10, Wike handed the cards out in batches toseveral of his fellow employees and as single cards to others, asking them "if theywere interested in being unionized" and stating that "we'd have to have the majorityof the people to sign the cards, to get union representation."By the end of the day on February 10, Wike had received signed cards from 28of the 48 employees and he and Nagle delivered these to Sarno.The next daySarno wiote Respondent, stating that the Union "represents a majority of the hourlyemployees at your plant," asking that a meeting be arranged before February 16to choose a neutral party to check the authorization cards against the payroll and,upon completion of the card check, to begin bargainingsessionson February 17.This letter was admittedly received by Respondent on Friday, February 12.Immediately upon receiving the letter, Albert D. Choiniere, Jr., Respondent'svice president, accompanied by Arthur Roy Barnes, the plant manager, interviewedpractically all of the production and maintenance (but not office) employees attheirwork stations.The general format of the interview, according to Choiniere,was a statement by him that there was "a rumor going around" that some of themen wanted a union and his request to each man for his opinion on the point.After this poll of its employees, Respondent, through counsel, wrote a letterdated February 15 to the Union stating that it had "no information which wouldindicate" that the Union represented a majority of the hourly employees at theplant, declining to meet with it and pointing out that the Union might petition foran election.On February 19 the Union filed the petition herein.On March 3, at a confer-ence with a Board representative at the plant, the parties entered into a stipula-tion for certification upon consent election.During this conference, admittedly atBarnes' suggestion, seven employees visited the plant office in an unsuccessful effortto obtain their signed authorization cards.The election was,set for March 12 andheld on that day: the vote was 15 for and 33 against the Union. On March 19 theIAll dates hereinafter are 1965 unless otherwise specified.'In view of some of Respondent's arguments in support of its contention that, withrespect to certain employees, the cards were invalid for the purpose of evidencing theseemployees' designations of the Union as their representative, the card is here set forthin facsimile:ALUMINUM WORKERS INTERNATIONAL UNIONAffiliatedwith the American Federation of Labor and the Congress ofIndustrial OrganizationsAuthorization for Representation Under theNational Labor Relations ActI, the undersigned employee of the-------------------------------------------Dept----------------(Name of Company)-------------------------------------------------------------------Home Address__________________________________ Telephone No_______I hereby designate and authorize the ALUMINUM WORKERS INTERNA-TIONAL UNION, AFL-CIO, to represent me for the purpose of CollectiveBargainingin allmatters pertaining to wages, hours and working conditions.This authorization cancels any previous authorization.Signature of Employee----------------------------------------Date ------------------------------------- 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion filed objections to the election based upon alleged interrogation of andthreats to the employees and the requests by the employer that employees withdrawtheir authorization cards.B. Contentions of the partiesThe General Counsel contends that Respondent's poll of its employees, as con-ducted, constituted interference with their right of self-organization; that duringthe course of the poll and on several occasions between that event and the holdingof the election Respondent made threats of retaliation, in the form of loss of over-time work, closing of the plant, and changes in working conditions, should theemployees choose the Union as their bargaining representative; that on March 3Respondent interfered with its employees' rights of self-organization by solicitingseven of them to withdraw their designation of the Union and, tetween March 3and 12, by requesting certain employees to try to coerce others into voting againsttheUnion.The General Counsel also contends that Respondent's refusal to bargain with theUnion is an unfair labor practice because the Union did, in fact, represent a major-ity of the employees on February 11 and that Respondent did not have a good-faith doubt concerning the Union's status.He also contends that Respondent'sconduct made a fair election impossible, that the election should be set aside, andthat Respondent should be directed to bargain collectively with the Union.Respondent contends that its poll of employees was justified and properly con-ducted; that it gave rise to a good-faith doubt concerning the Union's representationof a majority of the employees; and that at least some of the cards were invalid,either because obtained by misrepresentation or by reason of other defects, so that'the Union did not, in fact and as proved the election, represent such majority.C. Discussion and conclusions1.The authorization cardsItwas stipulated that on February 12, when the Union requested recognition,Respondent had 48 production and maintenance employees, including truckdrivers.Accordingly, proof is required that on that date at least 25 of these employees haddesignated the Union as their representative.-Authorization cards had been executed by .28 of these employees 6 and 27 ofthese cards were in the possession of International Representative Sarno when hemarled the letter requesting recognition.?All 28 of the signers 'testified to theirsignatures and the circumstances under which they had signed.Respondent doesnot impugn the authenticity of any of the signatures and raises no objection to thevalidity of 19 of the cards, except a general claim-considered hereafter-that theUnion's literature misrepresented the purpose for which the cards were solicited.The authorization cards of the following employees, Respondent contends, areinvalid by reason of one or more specified defects.Mark E. Reeser.Respondent contends that the card of this employee should beconsidered invalid because:(a) the fellow employee who gave him the card told him that there wouldbe an election a couple of weeks after a majority had signed cards, and(b) the fellow employee told him that the card would be "secret."In addition to the foregoing, however, Reeser testified that he was told, when hewas given the card, that it was "for a union," that he read the card, filled in allthe blank spaces, signed it and handed it back.As to (a):The authorization card is simple and direct: any person of modestintelligence-and Reeser impressed me as being far above that-would have nodifficulty in understanding its contentNotwithstanding its clarity, of course, hadthe Union secured it by a serious misrepresentation, it would be ineffective for itseOne additional card, that of Charles E Koch, was delivered to the'tnion but hisname does not appear on the list of 48 employees stipulated as the roster of employeeswhen the Union demanded recognition and the General Counsel, satisfied that Koch wasnot in the employ of Respondent between February 9 and 19, does not rely upon this card.7 The 28th card appears to have been that signed by Riegel and misplaced after he hadsigned It.A substitute card, however,was signed by Riegel about a week later and Sarnohad it in time to submit it to the Board on February 19 in support of the Union's petitionfor an election. GRIFFITH LADDER CORPORATION-181the signed cards' and-, who distributed them by giving several to each of a fewselected fellow employees-including Glenn Leymeister, who gave ,then card toReeser-testified that he told them "there's a. possibility we'll have_ an election"but-that he did not:say,-that cards were "only" to, get an election.,hatever talkthere was about an election was, I find, in- accordance with the statement Wikemade to his fellow, employees.The Board cases are legion to,,the effect that state-ments concerning,the holding of- an election-short of the flat statement that theonlypurpose of the card is to obtain an election-do not invalidate the- authoriza-tion cards.8The evidence falls far short of this point and is insufficient to inval-idate Reeser's card on .this ground.9 ;originate in the testimony of Wike that, when his aid in securing cards was enlistedby Nagle, he mentioned the possibility that Respondent, if it learned' that some ofitsemployees had signed cards, might fire or lay them off: Nagle answered thatthe- names of the signers would be "classified" or kept on a "need-to-know" basis.With respect to,this card, Reeser testified that Glenn Laymeister told him, that itwould be secret.This "representation," Respondent argues, is "inconsistent" withthe use of the card in establishing the Union's status as the collective-bargainingrepresentative of this employee.How or why this is so is not, however, set forthand I am unable to supply a rationale for Respondent's argument.The propositionbears no resemblance to those involved in the commoner objections which havetheir roots in claims either that the authorization card is not what it purports tobe or that, by reason of some misrepresentation, the signature does not connote thesigner's true consent.Here, the participants in the card signing had a particular-situation in mind and, had Reeser been discharged by Respondent by reason of itsdiscovery that he had signed a card, Reeser might have had good cause for resent-ment against Laymeister or the Union.Notwithstanding such contingency, how-ever, there is nothing in this argument which impairs the validity of the card asReeser's designation of the Union as his bargaining representative and I find it validfor this purpose.Lee Riegel:Respondent contends that this employee's card should be consideredinvalid because:(a) he could not understand the purpose of the card and, therefore, itcould not represent his true intention, and,(b) after the card first signed by him had been lost and after the date of theUnion's demand for recognition, he signed this second, back-dated card.As to (a):RichardW. Fisher, a fellow employee, testified that on February 9he explained to Riegel "what it was all about" and that the purpose of the cardwas "to get union representation."Fisher filled out and dated the card and Riegelsigned it.John E. Lucas, who also works with Riegel, corroborated Fisher's testi-mony.Although it was apparent, from Riegel's testimony, that his intellectualdevelopment is limited, I am convinced that he understood the questions put to himat the hearing when he identified his signature on the card in evidence and crediblytestified that he had signed another card "a good bit" of time previously.From thetestimony of Fisher, Lucas and Riegel, I find that Riegel, when he signed the cards,did sufficiently understand their purpose and that his act in signing them evidencedhis designation of the Union as his representative.As to (b):A few days later it was determined that Riegel's card had been lost.Lucas testified that he thereupon filled out a second card for Riegel, dating it backto February 10.Lucas also explained to Riegel the purpose of the card and thatthe first one had been lost.Riegel thereupon signed the second card.Fisher cor-roborated Lucas's testimony.The record, therefore, satisfactorily establishes theexistence of an authorization card signed by Riegel on February 9, prior to theUnion's demand, and I find that the second one adequately represents the first.Accordingly, Riegel's card will be counted as his authorization of the Union to behis collective-bargaining representative.io8 Cumberland Shoe Corporation,144 NLRB 1268,enfd. 351 F.2d 917(C.A6) ; S N CManufacturing Co., Inc,147 NLRB 809, 822, enfd ' 352 F.2d 361 (C.A D Ccertdenied 382 U.S. 902;Bernard S. Happach d/b/a 14th Street Market,151 NLRB 560;Freeport Marble et Tile Co., Inc.,153 NLRB 810;Lenz Company,153 NLRB 1399; andCrown Tar and Chemical Worka, Inc.,154 NLRB 562.0 SeeAero Corporation,149 NLRB 1283..I10 SeeDuBois Fence & Carden Co., Inc,156 NLRB 1003. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDGerald R. Vandermeer:Respondent contends that this employee's card should beconsidered invalid because it was not signed until about a week after the February 9date shown on it.Respondent concedes that the employee had, prior to February 11, signed'a slipof paper containing some of the, material which appears on the card. - Vandermeertestified that on February 9 he saw John Lucas, one of those to whom Wike hadgiven a batch of cards, hand them to several of his fellow employees.He askedLucas for one but Lucas said he had given-out all he had and would have more ina couple of days.Lucas then said that, if Vandermeer wanted to "vote" for theUnion, -he could make his own card out of a piece of paper. They picked up awriting tablet from a nearby table and, with Lucas dictating, Vandermeer wrotedown "almost the same thing as that card had on it."He-'gave it to Lucas and,some days later, signed the authorization card in evidence.The specific items which Vandermeer recalled writing on the slip of paper,including the name. of. the Union, his own name and address and, especially, thereference to the "department" convince me, and I find, that Lucas dictated the con-tents of the card and that Vandermeer wrote them on the tablet paper, signing hisname.There is nothing in the record to indicate that Lucas; in using the word"vote" on this occasion, meant it as anything more than a synonym for "designate."Accordingly, I find that on February 9 Vandermeer adequately designated theUnion as his bargaining representative..Darryl R. Yost:Respondent contends that this employee's card should be con-sidered invalid because:-(a) "the union solicitor or organizer misrepresented the purpose of thecard,"-(b) "Yost was not told that the card was in effect an. irrevocable actdesignating the Union," and(c) "his testimony indicates that he did not have that in mind when hesigned the card."Yost testified that he was given the card by George T. Brossman, who said itwas "for the Union"; that he read the card, filled it out, and signed it.Yost alsotestified that Brossman said that, with a certain percentage of cards, there could bean election.As to (a):Assuming that this contention is based upon,the last statement ofBrossman, it is obvious that it falls far short of establishing that Yost was therebyinduced to sign the card upon the representation that it wasonlyto obtain anelection."As to (b): This contention is frivolous: the language of the card, which Yosttestified that he read, is simple and unambiguous and there is nothing in the recordto show that Yost was incapable of understanding it.As to (c) : This contention has no merit. It is well established that "subjectiveevidence as to the intent of the signer is, irrelevant.12-Respondent contends that the card of this employee is invalidbecause:a-(a) it was not dated by him and be was not certain of the date when hesigned it;(b) he was only 18 years old and "obviously inexperienced in suchmatters";(c) he did not read the card; and(d) he was promised that he would "get more money" if the Union camein.Degler testified that he received the card from Wike, who said "it was for theUnion to come in"; that he filled in everything except the date and handed it backtoWike, the entire transaction taking about 2 minutes.-As to (a):Wike testified that he distributed and collected the cards on Febru-ary 9 and 10, delivering all of them to Sarno late on the 10th. The record ade-quately shows, therefore, that Degler signed the card no later than the 10th andRespondent's contention has no merit.13-As to (b): This contention concerning Degler's youth and inexperience has nobasis in the record. It is, moreover,, negatived by the fact (upon which Respond-u Compare:Cumberland Shoe Corp., supra,and other cases cited in footnote 8.'-Bauer Welding A Metal Fabricators, Inc.,154 NLRB 954.13 DuBois Pencef Garden Co.,Inc., supra- GRIFFITH LADDER CORPORATION,183ent's contention(d) is based)thatDegler testified it'-was afterWike'scommentthat union representation would result in increased wages that he signed the card.As to (c) :While Degler testified that he did not read the card, he also testi-fied that he filled in the.blanks and signed it.The essence of'the card is stated soclearly `and so prominently that it would require a strong and conscious effort toavoid reading its , "title.". It may well be that Degler hadno recollection of con-sciously reading the four lines of small type and this was the basis for his testi-mony that he did not "read" the card. In any event, Wike properly characterizedthe function of the card and, I find, that Degler understood him. -, Accordingly, thiscontentionis rejected.-"As to (d):This contention is comprehensible only as a claim that Wike's"promise" that union representation would result in' higher wages was a misrepre-sentation sufficient to invalidate the card:Not only does the evidence fail to sup-port such characterization of Wike's statement but the surrounding circumstancesdo not disclose any basis for an assumption that Degler relied upon it insigningthe card.His testimony convinces me that -he knew what he was doing and I findno merit in this contention.'From the foregoing it follows, and I find, that on February 10 this employeevalidly designated the Union as his collective-bargaining representative.AustinW. Potts:Respondent contends that this employee's card should be con-sidered invalid because he testified that Wike, in giving-him the authorization cardto sign, said that: "the employees expected to have an election and try to have aunion in the 'shop."--.-The foregoing, however, is only one of the several arrangements of words inwhich Potts attempted to reproduce Wike's statement to him. Potts''other versionsofWike's statement do.not present so close a relationship between the two elementsas does the one quoted by Respondent." - Most important to be noted, moreover, isthe fact that at no time did' Potts state that Wike told him that theonlypurposeof the card was'-to get an election and he specifically testified that Wike never didmake that statement but that he-"took that for granted." - This being so, Wike'sstatement that there could or would be an election at some time in the future doesnot ' constitute ' a representation that card wasonly.for the'-purpose of 'securing anelection and, therefore; this statement cannot serve to invalidate this card.14As Respondent points out, Potts was a mature person and he testified that hehad worked in several steel mills where he was a member of the union.Althoughnot specifically' asked by 'either counsel whether he read the, card when he signedit,Respondent's counsel did ask him whether he had "everseenan authorizationcard like the one you-signed here" and he said he did not remember.This answernecessarily implies knowledge of the contents -of this card and -from it,as well asfrom the care and deliberation with which Potts testified, I find that he did readthe card.His. private ,thoughts at"the time concerning the effect of signing "can-not operate to overcome 'the effect -of his overt' action in having signed" 15-par-ticularlywhere; as here, the wording on the card signedis soclear and unambig-uous.- I find, therefore, that on February 10 Potts validly designated the Union,ashis collective-bargaining representative.'a'Harvey W: Metz.Respondent contends that the card of this employee is invalidbecause, according to his testimony, he did not date it and he couldnot rememberthe date on which he signed it.-Metz, a truckdriver, testified that late one evening he found a number of `theUnion's authorization cards on' a desk near the.loading platform. He picked oneup, read it, signed it and replaced it on the desk.. The card bearing his signaturewas one of those which, Wike testified, he'gave to Nagle and Sarno on the eve-ning of February 10. Sarno testified that, after he received the cards, he mailedoutUnion 'literature to those persons whose names appeared on them.Metztestified that he -received such literature after he signed the; card.The record,therefore, adequately establishes thatMetz signed his card prior to February 11and Respondent's contentionmustbe, rejected.16- -JohnW.Mickshaw:Respondent contends that the card of this employee isinvalid because he "asked Roy Barnes (the plant manager) if he could get backthe card which he had signed."-'-1.'1sCumberland Shoe Corporation,supra,andothercases cited in footnote S.15 Consolidated Machine Tool Corporation,67 NLRB 737,739, enfd.163 F.2d 376 (C.A.2), cert. denied332 U.S. 824;Bauer Welding&Metal Fabricators,Inc., supra.10 SeeP.B. & S.Chemical Company,148 NLRB 152, 177 184DECISIONS-OF' NATIONAL,-LABOR RELATIONS BOARDMickshaw-testified that on February 9 _he went to Wilke and asked for a, unionauthorization card:alike gave, it to -him, he filled it out and signed it.Thiscard;was one of those in Wike's, possession on February 10. Some time after-ward,' but prior to March 3, Mickshaw walked up to Plant Manager Barnes andasked.:him whether he,Mickshaw, could get back the authorization card whichhe had signed. ; Barnes, testifying to the -same conversation, said that Mickshawmade the statement that he wanted his card back and asked him if that merepossible; that he told Mickshaw he-did not know.The matter rested there untilthe occurrences of March 3, .described below.There can be no quarrel with Respondent's statement that union authorizationcards may be revoked and the-cases cited support the statement. Granting, more-over, that such revocation does not require. any particular formality 17 it isnevertheless necessary - that the person desiring to revoke his previously givenauthorization take some affirmative step more substantial than a belated expres-sion of change of mind to a stranger to the original transaction.lsAs the recordstands,Mickshaw's position amounted to no more than a mere afterthought,insufficient to nullify his outstanding designation of the Union as his collective-bargaining representative.19Glenn M. Leymeister:Respondent contends that the card of this employee shouldbe considered invalid because:(a) he was only 17 years old and had no experience in union matters;(b) according to his testimony, he did not read the card he signed;(c)Wike, who gave him the card, "mentioned" that the Union would bringa wage increase; and-(d) he had misconceptions about the card, as evidenced by his statement toReeser that there would be an election "a few weeks after the majority of themen signed up" and that the cards would be "kept secret."Leymeister testified that, on February 9, Wike gave him a card, saying "some-thing about a union"; that he filled out the entire card, signed it, and gave it backtoWike.As to (a) : The employee's age I find irrelevant and his alleged "lack of experi-ence" both irrelevant and unsupported in the record.Accordingly, this conten-tion is rejected.As to (b):The prominence of the statement on the card concerning itsfunction convinces me that Leymeister, in the process of filling the blanks andsigning it, became adequately informed of the purpose of the card, notwith-standing his testimony, on cross-examination, that he did not "read" it.More-over, in his pretrial statement, datedMarch 3, which was introduced into evi-dence by Respondent, he states that he "signed a card for the Aluminum Workers"as well as three times referring to the card as a "union card." It is also noteworthythat, in giving a card to Reeser, Leymeister also referred to it as a "union card."As to (c) and (d): These contentions rest on foundations that are in-sufficient, both factually and legally.When asked, on cross-examination, whetherWike said anything about a wage increase, Leymeister answered, "I believe hesaidwe'd get a slight wage increase. I'm not sure," and when asked whetherWike said anything about "using the cards to get an election," answered, "I don'tremember."Nor does Reeser's testimony concerning Leymeister's statements tohim carry any indication that Leymeister signed his own card only for the purposeof obtaining an election. I see no merit in Respondent's contentions (c) and(d) but, on the contrary, I find that Leymeister's card is properly to be consideredas a valid designation of the Union as his collective-bargaining representative.In addition to its contentions concerning the cards of- the specific employees,discussed above, Respondent contends that all the cards were obtained by mis-representation concerning their nature and purpose,' as evidenced by the contentsof the union circulars subsequently sent to those who signed.17 SeeN.L.R.B. V. Reeder Motor Co.,202 F.2d 802, 804 (CA. 6), setting aside 96NLRB 831.'s CompareTMT Trailer Ferry, Inc.,152 NLRB 1495;Trend Mills, Inc.,154 NLRB143;S. E. Nichols Company,156 NLRB 120119 See*Jas.H. MatthewsetCo. v. N.L R.B ,354 F 2d 432 (C.A. 8), enfg. 149 NLRB161;N.L.R.B. v. Sunshine MiningCo., 110 F 2d 780, 790 (CA. 9), enfg. 7 NLRB 1252;Consolidated Machine Tool Corporation, supra; Bauer Welding & Metal Fabricators, Inc.,supra. GRIFFITH LADDER CORPORATION185It is clear from the. record that all the,literature that-theUnion mailed 'outwent to those who had already-sighed-cards and delivered them to the Union'srepresentative.Nothing contained in.such literature,therefore, 'could have hadany effect in persuading any of the. employees to designate the Union as theircollective-bargaining agent.From all of the foregoing it follows, and I find,that on February 12, whenRespondent received the Union's request for recognition,theUnion representedamajority of Respondent'semployees in the unit described in the complaint,which I find to be an appropriate one for the purpose,of collective bargaining.202.The polling of the employees and refusal to recognize the UnionAccording to the testimonyof VicePresidentChoiriere,immediately uponreceiving the, Union'srequest for recognition on Friday,February 12, he andPlantManager Barnes "went around to about 35 or 40 of the employees andasked them how they felt, whether they wanted or didn'twant a union."Healso testified that he made it clear to the employees that they were not compelledto answer and that some refused"but not many."Of the 28 employees 21 calledby the General Counsel to prove their cards,.22 ofthem were questioned con-cerning the poll conducted by Barnes and Choiniere and 20 testified,that theywere-interviewed.-Only one employee,Frank Kimmel,testified that.Choinieretold him that he was not required to answer and another,Gerald Vandermeer,testified that Barnes, after asking him whether he had signed a card and receivinga negative answer,said that it did not matter what his answer was.Out of the 20 who testified that they were interviewed,three(Edwards,Schappell, and Steffie)answered that they were for the Union, two(Fisher andVandermeer)said they were for the Union or anything that would mean moremoney for them, and one(Brossman)-simply answered that he had signed aunion card.Six employees,therefore,fairly indicated their support of the Union.In opposition to these six,three employees(Auman,Kunkel, and GlennLeymeister)-told Barnes and Choiniere that they were against the Union and one(Lucas)said he was satisfied with the, way things were in the plant, making fouremployees who indicated that they were'unfavorable:Of the balance of the employees-whose testimony disclosed their answer to thepoll, three(Kimmel,Yost,and Gene Leymeister)said they were undecided, one(1P.otts)said he did not know what to say,and two(Reber and Wenrich) deliber-;ately gave vague, and evasive answers.No questions were asked of the remainingfour (Reeser, Schnoke,Richard Degler,andMickshaw),by either the GeneralCounsel or Respondent, to determine-the answer they gave during this poll.21The Union's letter of February 11 'demands that Respondent recognize it as therepresentative of "the hourly employees at your plant."This description,strictly con-strued,would include the office employees,since they are paid on an hourly basis Inthe petition for an election, however, which it filed February 18, the Unionrestricted itsinterest to the production and maintenance'employees,including,truclidrivers,but ex-cluded the office clerical employees as well as technical,supervisory and protective em-ployees.'The consent agreement,the notice of election and the complaint herein drawthe same line of demarcation and the allegation In the complaint,specifically describingthe unit alleging it to be an appropriate one, is not deniedMoreover,the record showsthat Respondent was not misled,by the terms of the demand,as to the employees forwhom the Union sought recognition since, In its poll of the employees,the office clericalemployees were not interviewed.Accordingly,I find that the variance between the unitset forth in the demand and that alleged in -the complaint is insubstantial and should bedisregarded,(seeThe Lone Star Company,149 NLRB 688,and- cases cited at pp.700-703.See also'GothamShoeManufacturingCo , 149 NLRB 862,-Piggly Wvgaiy 1/i Dorado Co ,154 NLRB 445;Jem Mfg, Inc.,156 NLRB 643,andDixieColorPrinting Corp,156NLRB 1431).2 'Employee Koch,whose card was the 29th but was not counted, also testified con-cerning the polling of employees, stating that he had a single conversation with Choiniereafter he signed the card and before he left Respondent's employ. It is clear from therecord, however,that the polling occurred between the morning of February 12, whenRespondent received the Union's letter,and February 15, when it wrote, through counsel,refusing recognition.The General Counsel, after inspecting Respondent's records, con-ceded that Koch was not in Respondent's employ after-February 9, until the19th.Ac-cordingly,Koch's testimony has not been considered in connectionwith this poll 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrediting, as I do, the detailed testimony of the several employees who testifiedto their own conversations with Barnes and. Choiniere rather than the general andoonclusionary, testimony of Respondent's_representatives,22 the record shows, thatthe poll covered 20 of the 48 employees concerned; that 4 of, these indicatedgave''On the basis of the foregoing,analysis, three questions are presented for- decisionconcerning the poll:(1)Was the poll, in itself, violative of Section 8(a)(1) of the Act?(2)Did Respondent, during the poll, otherwise violate Section 8(a)(1) ofthe Act?—(3)Did the information obtained by Respondent through the poll supportthe "good faith 'doubt" concernmg the representative status-of the-,Unionwhich Respondent 'claimed- as justification for its refusal to barg"aih 'with theUnion?The Board'srulein permitting, systematic interrogation-whether plantwide, todetermine the validity of -a union's claim that it represents a majority, or selective,to prepare for trial-is set -forth inJohnnie's' Poultry Co.,146 NLRB 770 23 at page775, and requires "specific safeguards designed to minimize the coercive impact ofsuch employer interrogation."To avail himself of this privilege, the employermust:"(a) communicate to the employee the purpose of the questioning;(b) assure him 'that no reprisal will take-place;(c) obtain his participation on a'voluntary basis;(d) put his questions in a context free from hostility to union organization;(e) put questions not of themselves-coercive in nature;-(f) restrict his questions to the necessities of the legitimate purpose of theinterrogation.Tested by these criteria, it is obvious that Respondent's interrogation withrespect to each employee violated one or more of them:To start with, Barnesand Choiniere, according to their own testimony, opened the conversation in eachinstance by saying that "there's a rumor going around that there are someemployees in here who, want a union and we'd like to find out how you feelabout itNot only did they fail to state that recognition had beenrequested by the Union on the basis of a claim.of majority representation andexplain that the purpose of their questioning was to determine the validity ofthat claim, but the temper of the background they set by their very words was,I find, antagonistic and, therefore, coercive.In only a single instance didChoiniere inform an employee (Kimmel) that he did not have to talk with himand in only one interview did Barnes give even a limited assurance against reprisalby saying he did not care whether the employee (Vandermeer) had or had notsigneda card., I-Respondent conductedthe poll, I find, in a manner tending to coerce itsemployees in their self-organizational activities.Granting that one of its pur-poses in conducting the poll was the legitimate one of determining whether theUnion did, as it claimed, represent a majority of the employees, Respondent'sfailure to observe, either in letter or spirit, the prescribed safeguards necessaryto assure that its pursuit of a justifiable object would' not coercively interferewith the employees' rights, makes its systematic -interrogation an unfair laborpractice proscribed by Section 8(a)(1) of the Act. -Both Fisher and Brossman, whose testimony I credit, stated that in their inter-views Choiniere asked them from whom "they 'had' obtained the union cardswhich they signed and Fisher testified that he was asked 'who was the "instigatorof this union talk."Moreover, Barnes himself testified that, in interviewing Wike,22 Both Barnes and Chointere testified that they made no notes of their poll of 40 em-ployees but Barnes testified that"34 or 35" opposed the Union. Choiniere testified thatthey took no count but that he "Just decided"that the employees were not in favor ofthe Union.Although its petition for enforcement'was denied in' 344 F 2d 617(C A. 8), theBoard, inT. J Fleming Company,154 NLRB 800,Plains Cooperative Oil Mall,154 NLRB1003, andMontgomery Ward & Co.; Incorporated,155 NLRB 482, has clearly' indicatedthat it adheres to the rule. GRIFFITH `LADDER ^ CORPORATION187he notonly made' the `routine, statement 1that "there's a rumor going"afbund thatsome-people' want ''a union" but that he went on to say "there's a rumor goijig,around, that has come back to me, that',you're the fellow who is starting if."The -direct'questioningof 'Fisheraud'"Brossman concerningthe 'source of theunioncards' could serve'-no legitimate `purpose, of Respondent and Choiniere'suse-of the ' pejorative word "instigator" -'conveyed an attitude of antagonism neces-sarily coerciveiii sits-effect.The aggressive 'accusationof Wike 'by Barnes'isalsocoercivein its effect.Accordingly, I find that Respondent,in itsinterviews withFisher,Brossman,and Wike, violated -Section 8(a)(1)'-6f the Act.The above-described poll of employees,!albeit coercive and improper, providedRespondent with only fourexpressionsof-'opposition to the Union-out of the'20shown to have been questioned.Moreover, the' circumstances surrounding -theseexpressions of opposition would have given reasonable men cause for doubt asto their absolute reliability.Since the "good faith doubt" that would justifyrejection of^ a union's request for recognition based upona claim'ofmajorityrepresentationrequires more than employer's -mere assertion of it and more than proofof the employer's subjective frame of mind .. . The applicabletest .-. .iswhether or not the objective facts furnish a "reasonable basis" for theasserted doubt ..24it seems cleartome, and I find, that Respondent's rejection both of the Union'srequest for recognition and of its offer to meet to substantiateitsclaim ofmajority representation was not based upon such good-faith doubt but upon adesire to gain time to undermine the Union's position.25 -It has been established that the Union was the designated collective bargainingrepresentative of a majority of Respondent's employees in an appropriate unitand that Respondent did not have a good-faith doubt concerning the Union'sstatus.Accordingly,Respondent was under a statutory duty to bargain withthe Union on and after February 12, and its refusal to do so has been,and is,an unfairlabor practice violative of'Section 8(a)(5) and (1) of the Act.3.Other interference, restraint, and coercionThe petition was filed in the representation case on February 18 and, at a con-ference held at the plant on March 3, Respondent and the Union signed thestipulation for certification,agreeingthat the election would be held on March 12.After taking the poll described above and notifying the Union that Respondentwould not recognize it as the collective-bargaining representative of theiremployees,Barnes andChoiniere continued to talk to the employees, admittedlyuntilMarch 3 and, I find despite theirdenials,26down to the date ofthe election.27Fourteen employees testified to conversations concerning theUnion withBarnes and Choiniere after the initial poll had been completed.Fisher, Lucas,Killian,Kimmel, Long, Reber, Brossman, Robert Degler, and Steffie, I find, werequestionedconcerningtheir own views and the views of their fellow employeesand they were asked to talk to other employees to persuade them to voteagainsttheUnion..- Such conduct violates Section 8(a)(1) of the Act.28Lucas testified that, although on February. 12 he had told Choiniere he was"satisfied the way it is" at the plant, Choiniere thereafter engaged himin severalconversations during the following 21/2 weeks, repeatedly asking him whether hehad signed a union card.In oneof these conversations, a day or two after thepoll,Choiniere told Lucas that the Union would be "no good for the plant,"that they owed everybody money and that "you can't get blood out ofa stone."Choiniere also said that they could close down the "aluminumextrusion depart-ment" and the "woodenextrusiondepartment," filling orders by shipping laddersLaystrom ManufacturingCo., 151 NLRB 1482.25 Joy Silk Mills, Inc.,85 NLRB 1263, enfd.185 F.2d 732 (C.A.D.C.).m Their denials were mostly in general terms as contrastedwith the specific statementsof the employees.Based upon this contrast,as well as their demeanor.while testifying,I accept as credible the testimony of the'employees.2' The parties stipulatedat the hearingthat the.evidence adduced by the General Coun-sel in support of the allegations of. 8(a)(1)violations be considered on, the Union'sobjections to the election herein.28Admiral-Semmes Hotel and Motor,Hotei,154 NLRB 338;148NLRB301; Industrial Steel ProductsCsmpany,-Ino.,143 NLRB 336, 346.. , 188DECISIONS OF NATIONAL -,LABOR RELATIONS BOARDfrom the parent company's plant-in,Boston.Choiniere also said that there wouldbe "a-load of aluminum"coming in but that he should not be alarmed; -it.was"just to make it look like they could close it down.".Koch,whose,employment recommenced February 19,also testified thatChoiniere;after asking him whether he had signed,a card and receiving anaffirmative answer,said that,if the Union.,came in,there was a good chance thatthe -plant would close down and be used.as a warehouse and that he would notmind going back to Massachusetts.--DespiteChoiniere'stemporary reassurance to Lucas concerning the specificload of aluminum to be delivered,I find that his statements to Lucas and Kochconstituted threats of'plant closure if the Union should become the representativeof the employees and that such threats were violative of Section 8(a)(1) ofthe Act.A few days before the election, according to Schappell, who had told Choiniereduring the poll that he was for the Union, he was again approached by Barnesand Choiniere and asked whether he still felt the same way.He said -that hedid and Choiniere answered that, if the Union came in "it wouldnt be as niceworking there" and that hours would be cut back to 40, eliminating the overtimeearnings then available.Wenrich testified that the day' before the election Choiniere told' him thatRespondent did not want a union in the plant and that "it wouldn't pay you"; thatif the Union came in, all overtime would be eliminated. Potts, who testified withgreat care, could not recall Choiniere saying, in specific words, that overtime wouldbe abolished but he was definite that Choiniere emphasized the overtime that wasthen available, saying the men "should be satisfied," and that his reaction was thatChoiniere was exerting pressure on him to vote against the Union.29James Reber testified that, despite his indefinite answers during the poll, Choiniereassumed that he was opposed to the Union; that about 2 weeks afterward, Choi-niere again asked him his views about the Union, reminding him that Respondenthad always kept the men - on in slack seasons and had permitted them as muchovertime as they desired during the busy seasons.He suggested that Reber talk tocertain other employees "to persuade them to think differently about union matters."On the day before the election, Reber also testified, he was in the office about ashortage in his paycheck when Barnes asked him whether he had made up his mindhow he would. vote. the following day.Reber said he had not yet done so andBarnes said it was "kind of late."This conversation was confirmed by Barnes.Darryl Yost, who had made an equivocal answer to the poll, testified that, theday before the election Choiniere stopped him and reminded him that the electionChoiniere gave it as his opinion that thereHe continued, however, by sayingthat,while in the past the men had been kept working during slack seasons, if theUnion came in "maybe there would be a layoff."Respondent characterizes the foregoing as mere "predictions" not amountingTheborderline between such protected "predictions" and 'p'roscribed threats is not to befound in the words actually used but 'in the context- in which they were uttered 30Respondent's referencetoN.L.R.B. v. J. Weingarten, Inc.,339 F.2d 498 (C.A. 5),is inapposite because it fails to recognize as-the court did in the cited case, thatthe presence or absence of a background of antiunion activity must he consideredin determining such questions. In this case, I find Barnes' and Choiniere's state-ments were part of a sustained attack upon the Union's position, were made forthe purpose of exerting pressure on the employees to vote against the Union, and,therefore, constituted restraint and coercion violative of Section 8(a)(1) of the Act 314.Requests for return of union cardsJohn Mickshaw, who had signed a union card but whose testimony concerningthe poll shows only that he had admitted to Barnes and Choiniere that he had heard29Although Potts could not recall that, Choiniere made the explicit statement thatovertime would be discontinued,the "impression"towhich' he testified was the con-clusionwhich he- drew-from Choiniere'swords and was', therefore, admissible3 WigmoreEvidence, §725-729.)Respondent's motion to strike this testimony is denied.80Daniel Construction Co. Inc. v. N.L.R.B.,341 F 2d 805(C A" 4).a Associated Naval'Architects,Inc.,148 NLRB 1674,1676, enfd.355 P.2d 788(C.A. 4) ;Louisiana Manufacturing Company,152 NLRB 130,1;Mead's Marlcet,148 NLRB 383: GRIFFITHLADDERCORPORATION189about' the Union'sorganizingeffort, testified that shortly 'thereafter he went'toBarnes andasked whether he could get his card back.Barnes saidhe did'-notknow and the matter rested there until March 3.Gene Leymeister conceded that he, also, had talked with Barnes about'gettinghis card back and his brother, Glenn, testified that he "might havesaidsomething"to another employee on that subject, but not toBarnesor Choiniere.'Richard Fisher also testified that on one occasion, -prior 'to March 3,Barnesasked him whether he would take his card if he could get it back. Fisher answeredthat he would take it but did not think Barnes could get it.'During the poll, George Brossman had told Choiniere and Barnes that he hadsigned a unioncard but had refused to disclose who had given it to him.A fewdays later, Choiniere asked him whether he wanted to go to Pottsville and get hiscard back.Brossman,although asking whether anyone else was going up for thatpurpose, said that he did not wish to do so.32Darryl Yost_ and Samuel Steffie, the other employees involved in this incident,testified that they had never told anyone that they wanted to get back their unionauthorization cards.On March 3, representatives of the Union and Respondent) met with afieldexaminer of the Board, in Respondent's office at the plant, to plan for further pro-ceedings in the representation case.During the first part of the conference bothChoiniere and Barnes, as well as 'Respondent's counsel, participated in the discus-sion.Respondent's counsel asked the field examiner whether there were a suffi-cient number of cards to justify an election and whether the cards were "current."Both questions were affirmatively answered.About 3:30 p.m. Respondent's counsel called for a recess and he retired to con-sultwith Barnes and Choimere.When the meeting resumed 10 or 15 minuteslater,Barnesdid not return.John Mickshaw testified that, shortly after 3:30 p.m. on the day theBoard agentwas at the plant, Barnes came to him and asked him whether he still wanted hiscard back.Mickshaw said he did and Barnes told him "there's a Government manin the office. If you want to go in and try to get it back, you can go in."Both Gene and Glenn Leymeister testified that, on the same day, Barnes came tothem and asked them whether they wanted their cards back; that if they did theycould go to the office and get them. They went to the office.About 3:45 p.m., Darryl Yost, George Brossman, and Samuel Steffie were stand-ing together when Barnes came to them and asked Brossman whether he wantedhis card back.Brossman answered that' he did and Barnes, addressing the threeof them, said that there was somebody in the office who had the cards and theycould go down and get them.After some hesitation, the three men went to theoffice.A few minutes laterBarnesmade the same statement to Richard Fisher, tellinghim also that there were six men down there already.The seven employees were gathered in the office when Mickshaw said to theBoard agent: "I came in to see if I could get this card back I signed for theUnion."The Board agent said that he could not give it to him and there thenfollowedsomediscussion about whether those who had signed cards were com-mitted to voting for the Union.The Board agent assured them that they couldvote as they wished.The men then leftBarnes' testimony confirmed the events of March 3, as stated above, as well 'ashis earlier conversations with employees on'this subject.He claimed that he hadbeen informed by John Reedy, a maintenance man, that Mickshaw and "severalother people" had told him they would like to get their cards back.Mickshaw estimated the date when he put his questionto Barnesabout gettinghis card back as something more than "a few days" prior to March 3 and testifiedthat "it might'have been `a couple of weeks."He also testified that, when he wasfirst questioned by Barnes and Choiniere and admitted having heard "rumors" aboutthe Union trying to get in, Choiniere only said that he wished he would not vote forit.From the foregoing,,l conclude that Micksaw's conversation with Barnes con-cerningMickshaw'sgettinghis card back must have occurred after Respondent'spoll of employees; which began on February 12 immediately after receipt of theUnion's demand letter.33This poll, I have found, constituted interference,82 Choiniere's denial of this conversation is rejected.'''This conclusion is reinforced by Barnes''failur`e; in testifying about either Mickshaw'squestion or Reedy's report, to statethat thiswas the first'heThad heardabout theUnion'sactivities since, if such werethe fact, it would havebeen naturalfor him tomention it. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraint, and coercion violative of Section 8(a)(1) of the Act, and Mickshaw,Glenn Leymeister, Gene Leymeister, and Fisher had been improperly interrogatedalong with the other employees.Accordingly, their subsequent expressions of will-ingness or desire to obtain the return of their cards were inspired-at least inpart-by such coercive interrogation and Respondent may not predicate a defensethereon.34Moreover, no such question can even be raised with respect to Bross-man, Stef6e, and Yost, since their testimony that they never said they wanted theircards back is not controverted.Barnes' admitted efforts to persuade these employees to obtain the return of theirunion cards was, therefore, an obvious attempt to undermine the majority status ofthe Union; it unlawfully interfered with self-organizational rights of the employeesand violated Section 8(a)(1) of the Act.35IV.THE OBJECTIONS TO THE ELECTIONThe conduct detailed above, other than Respondent's original poll of employeesand its refusal to recognize the Union, occurred subsequent to the filing of therepresentation petition and prior to the holding of the election.The Union's objec-tions to the elections are based upon such conduct and, under the stipulation of theparties, the evidence of the General Counsel in the unfair labor practice proceedinghas been considered in support of the objections.This conduct, as set forth above,has been found violative of Section 8(a)(1) of the Act.As the Board stated inDal-Tex Optical Company, Inc.(137 NLRB 1782 1785) :Conduct violative of Section 8(a)(1) is,a foitiori,conduct which interfereswith a free and untrammeled choice in an election.36Accordingly, it will be recommended that the election of March 12 be set aside.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith its operations described in section I, above, have a close, intimate andsubstantial relation to trade, traffic and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.VI.THE REMEDYHaving found that Respondent has engaged and is engaging in unfair labor prac-tices, itwill be recommended that it cease and desist therefrom and take certainaffirmative action, including the posting of an appropriate notice, to effectuate thepolicies of the Act.Having found the Union is the designated representative of Respondent'semployees in an appropriate unit and that Respondent has engaged, and is engag-ing, inan unfair labor practice by refusing to bargain collectively with it, it willbe recommended that Respondent cease and desist from refusing so to bargain;that it shall, upon request, so bargain and, if an agreement is reached, embodysuch agreement in a signed contract.Having found that Respondent, by its unfair labor practices, interfered with andmade impossible the expression by its employees of their free and untrammeledchoice in the election held March 12, 1965, it will be recommended that the elec-tion be set aside and that, in view of the order to be recommended and the Board'sprocedures, all proceedings in Case 4-RC-6281 be vacated and the petitiondismissed.37In view of the nature and extent of the unfair labor practices found to havebeenengaged in by Respondent, which indicate its determination to interfereaggressively with its employees rights of self-organizationand itsrejection of theprinciple of collectivebargaining,I shall recommend a broad cease-and-desist orderherein.3884 SeeFranks Bros.Company v. N.L.R.B.,321 U.S. 702.35The(fit eat Atlantic B Pacific Tea Company, Inc,144 NLRB 1571 ;Primrose SuperMarket of Salem, Inc.,148 NLRB 610;CapitalDistributingCo., 147 NLRB 1138;MurrayEnvelope Corporation of Mis8i88ippi,130 NLRB 1574, 1577.88 See also:Leas h11feVitty,Incorporated,155 NLRB 389.87 Irving AirChute Company,Inc.,149NLRB 627.39 SeeWabana,Inc.,146 NLRB 1162, 1186. GRIFFITH LADDER CORPORATION191Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Griffith Ladder Corporation is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Aluminum Workers International Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By coercively interrogating its employees,by threatening to discontinue benefitsand terminate its operations if its employees should designate the said labororganization as their collective-bargaining representative by attempting to persuadeits employees to withdraw their designations of the said labor organization as theircollective-bargaining representative,and by requesting its employees to persuadeother employees to withdraw their support of said labor organization,said employerhas interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.4.The employees of the said employer in the following described unit constitutea unit appropriate for the purposes of collectivebargainingwithin the meaning ofSection 9(b) of the Act- all production and maintenance employees,includingtruckdrivers,at the Auburn,Pennsylvania,plant, exclusive of office clerical employ-ees, guards,watchmen and supervisors as defined in the Act.5.At all times since February 11, 1965, Aluminum Workers InternationalUnion, AFL-CIO, has been the exclusive representative of the employees in theaforesaid unit for the purposes of collective bargaining with respect to rates ofpay, wages,hours of employment,and other terms and conditions of employment.6.By refusing on February 15, 1965, and thereafter,to bargain collectively withthe aforesaid labor organization,theRespondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(5) and(1)of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.-RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entiie record in this case, it is recommended that Griffith Ladder Corporation,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogating its employees concerning their membership in oractivities on behalf of Aluminum Workers International Union,AFL-CIO, or anyother labor organization;interrogating its employees concerning the membershipor activities of other employees in said, or any other,labor organization;request-ing its employees to withdraw,or induce or persuade other employees to withdraw,their membership or support of said, or any other,-labor organization;(b) Threatening to withdraw existing benefits,eliminate overtime work, lay offemployees,or discontinue the operation of all or part of its business if its employeesdesignate the said, or any other,labor organization as their representative for thepurpose of collective bargaining;(c) In any other manner interfering with,restraining,or coercing its employeesin the exercise of their rights of self-organization,to form labor organizations, tojoin or assist Aluminum Workers International Union,AFL-CIO, orany otherlabor organization,to-bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purpose of collective bar-gaining and other mutual aid or protection,or to refrain from any and all suchactivities, except to the extent that such right may be affected by an agreementrequiringmembership, in a labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the NationalLaborRelations Act, as amended.(d)Refusing, upon request, to bargain with the said labor organization as thecollectivebargaining representative of its employees in the following describedunit-allproduction and maintenance employees,including truckdrivers, at itsAuburn, Pennsylvania,plant, exclusive of office clerical employees, guards, watch-men and supervisors as defined in the Act.2.Take the following -affirmative action to effectuate the policies of the Act:(a)Upon request,bargain with Aluminum Workers InternationalUnion, AFL-CIO, as thecollective-bargaining representative of its employees in the unit 192DECISIONS-OF NATIONALLABOR-RELATIONS BOARDdescribed above with 'respect to rates of pay, hours .,of employment, and, otherterms and conditions of employment and, if an agreement is reached, embody suchagreement in a signed contract., , ,(b) Post at its plant at Auburn, Pennsylvania, copies of the attached noticemarked' "Appendix." 39Copies of said notice, to be furnished by the RegionalDirector for Region 4, shall, after being signed by its representative, be posted andmaintained by it for 60 consecutive days -thereafter, in conspicuousplaces,includ-ing all places where notices to employees are customarily posted.Reasonable stepsshall' be taken to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 4, in writing, within 20 days fromreceipt of this Decision, what steps it has taken to comply herewith."IT IS .FURTHER RECOMMENDED that the election held among the employees ofGriffith Ladder Corporation March 12, 1965, be set aside, that all proceedings inCase 4-RC-6281 be vacated and that the petition therein be dismissed.30 In the event that thisRecommendedOrder is adopted by the Board, the words "aDecisionand Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforcedby a decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "Decisionand Order "4° In the event that thisRecommendedOrder is adopted by the Board, this provisionshall be modifiedto read: "Notify the Regional Director for Region 4, in writing, within10 days from the date of this Order, what steps it has taken to comply herewith,"APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate our employees concerning theirmembership in or activities on behalf of Aluminum Workers InternationalUnion, AFL-CIO, or any other labor organization, or concerning similarmembership or activities of any other employee.WE WILL NOT attempt to persuade any of our employees to withdraw theirauthorizationsordesignationsof the said labor organization as theircollective-bargaining representative andWE WILL NOT request any of ouremployees to persuade other employees to withdraw their support of saidlabor organization.WE WILL NOT threaten our employees with layoffs or loss of overtime orother benefits and WE WILL NOT threaten to terminate the operations of ourplaint or any part of 'such operations if our employees designate the above-named labor organization, or any other labor organization, as their repre-sentative for the purpose of collective bargaining.WE WILL NOT refuse to bargain collectively with Aluminum Workers Inter-nationalUnion, AFL-CIO, as the exclusive representative of our employeesin the following appropriate unit:'Allproductionandmaintenance employees,includingtruckdrivers,employed at our Auburn, Pennsylvania, plant, excluding all officeclerical employees, guards, watchmen, and, supervisors as defined in theAct._WE WILL, upon request, bargain -collectively with AluminumWorkersInternationalUnion, AFL-CIO, as the exclusive bargaining representativeof our employees in the said appropriate unit with respect of pay, wages,hours of employment, and other terms and conditions of employment, and,ifan agreementisreached,we will embody such agreementin a signedcontract.WE WILL NOT in any other manner interfere with', restrain, or coerce ouremployees in the exercise of their rights -of self-organization, to form laborAluminumWorkers InternationalUnion,AFL-CIO, or any other labor organization, to bargain collectively through UNITED PAPERMAKERS&PAPERWORKERS,LOCALNO. 321 193representatives of their own-choosing,to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protection, orto refrain from any and all such activities,except to the extent that suchrightmay be affected by an agreement requiring membershipin a labororganization as a condition of employment as authorized in Section 8(a).(3)of the National Labor Relations Act, as amended.All our employees are free to become and remain,or to refrain from becomingor remaining,members of AluminumWorkersInternationalUnion,AFL-CIO,or any other labor organization,except to the extent that this right may beaffected by an agreement in conformity with Section 8(a)(3) of the NationalLabor Relations Act, as amended.GRIFFITHLADDER CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedaysfrom the date of post-ing, and must not be altered,defaced, or covered by any other material.If employeeshave anyquestion concerning this notice or compliance with itsprovisions,they may communicatedirectly withthe Board'sRegionalOffice, 1700Bankers Security Building,Walnut and Juniper Streets, Philadelphia,Pennsylvania19107, Telephone S97-7617.United Paperntakers and Paperworkers,LocalNo. 321, AFL-CIO(PhilipCareyMfg.Company)andRichardBrady.Case9-CB-1253.June 13,1966DECISION AND ORDEROn March 4, 1966, Trial Examiner Herbert Silberman issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Therefore, Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.Pursuant to Section 3(b)"of the Act, the National Labor RelationsBoard has delegated its powers in connection with this case to athree-member panel [Chairman McCulloch and Members Fanningand Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and the brief, and theentire record in thiscase,and hereby adopts' the findings, conclu-sions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]159 NLRB No. 27.243-084-67-vol. 159-14